DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Abstract
1.	The abstract of the disclosure is objected. Please deletes “REL/rs”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Komatsu  et al (USPN 2014/0021893).
	Regarding claim 1, Komatsu discloses an electronic circuit breaker (see figures 1-2), comprising:
a first semiconductor switch (a switch S) being switched in a current path between a voltage input  (a input voltage 12, see figure 1) and a load output (a load 10), said first semiconductor switch having a control input (a control terminal of the switch S); and
a controller (DU) connected to said control input of said first semiconductor switch (the switch S), wherein said first semiconductor switch being actuated in dependence on an actual value of a load current which is fed to said controller, and wherein said controller is configured to limit a current of said first semiconductor switch (by a circuit 42) and to switch off said first semiconductor switch (by a circuit 54e) (e.g. see par. 0083, 0085).
Regarding claim 2, Komatsu discloses said controller (DU) has a processor (54).
Regarding claim 3, Komatsu discloses said controller (DU) has a current limiting circuit (40, 54d) and a shut-off circuit (54e); and on exceeding a maximum value by the actual value (the first short circuit threshold SC or the second 
Regarding claim 4, Komatsu discloses wherein said current limiting circuit (40, 54d) has an input side that is supplied with the actual value (such as an actual current flowing into a sense resistor 52 and is fed to the circuit 54d) from a sense resistor (52) and with a nominal setpoint value (the second overcurrent threshold OC) (see par. 0085, 0226).
Regarding claim 5, Komatsu discloses wherein said first semiconductor switch (the switch S) is actuated in a current-limiting state in dependence on the actual value and on the nominal setpoint value (the second overcurrent threshold OC, see par. 0226).
Regarding claim 10, Komatsu discloses wherein said controller (DU), said current limiting circuit and/or said shut-off circuit has a second semiconductor switch (42), which is connected to said control input of said first semiconductor switch (the switch S).
Regarding claim 11, Komatsu discloses wherein the signal is a switch-off signal (a switch-off signal from 54e, see par. 0089).
.
3.	Claims 1-2, 14, 16, 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li  et al (USPN 2006/0221528).
Regarding claim 1, Li discloses an electronic circuit breaker (see figures 1-2, 5), comprising:
a first semiconductor switch (a switch 16) being switched in a current path between a voltage input  (VDD) and a load output (VOUT), said first semiconductor switch having a control input (a control terminal of the switch 16); and
a controller (10) connected to said control input of said first semiconductor switch (the switch 16), wherein said first semiconductor switch being actuated in dependence on an actual value of a load current (such as a current IL) which is fed to said controller (10), and wherein said controller is configured to limit a current of said first semiconductor switch and to switch off said first semiconductor switch (see par. 0041, 0042).
 Regarding claim 2, Li discloses said controller (10) has a processor (12).

recording an actual value of a load current or the load current is recorded as the actual value (a load current is obtained in step 208);
switching the first semiconductor switch to a non-conducting state in an event of a short-circuit due to a maximum value being exceeded by the actual value (steps 214, 218, 220, par. 0042); and
switching the first semiconductor switch to a current-limiting state in an
event of an overload due to a setpoint value being exceeded by the actual value (steps 210, 212, see par. 0041).
Regarding claim 16, Li discloses forming a difference between the actual value and the setpoint value (see step 210, figure 5); and using the difference as a control signal for actuating the first semiconductor switch in the current-limiting state (step 212, par. 0041).
Regarding claim 17, Li discloses wherein the first semiconductor switch (P1) actuated in the current-limiting state is switched (0024) or actuated into a .
4.	Claims 1-4, 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miura  et al (USPN 2012/0075761).
Regarding claim 1, Miura discloses an electronic circuit breaker (see figures 1, 4a), comprising:
a first semiconductor switch (a switch 110d) being switched in a current path between a voltage input  (a input voltage B1, see figure 1) and a load output (a load M1), said first semiconductor switch having a control input (a control terminal of the switch 110d); and
a controller (12) connected to said control input of said first semiconductor switch (the switch 110d), wherein said first semiconductor switch being actuated in dependence on an actual value of a load current which is fed to said controller (such as a current flowing into the switch 110d) and wherein said controller is configured to limit a current of said first semiconductor switch (a circuit 123 decreases a gate voltage of the switch 110d, so limiting a current ) and to switch off said first semiconductor switch (by a circuit 124) (e.g. see par. 0036, 0038).
Regarding claim 2, Miura discloses said controller (12) has a processor (128).

Regarding claim 4, Miura discloses wherein said current limiting circuit (the overcurrent circuit 226 in figure 4a) has an input side that is supplied with the actual value (the actual current form a sensing resistor 111d) and with a nominal setpoint value (e.g. 226b).
Regarding claim 6, Miura discloses wherein said current limiting circuit (123, 226) has an adjustment element (a switch selector 226c, see figure 4a), to which the nominal setpoint value (226b) is fed on an input side and which outputs a setpoint value on an output side.

Allowable Subject Matter
s 7-9, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836